Order entered May 19, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                No. 05-21-00325-CV

   VETERINARY SPECIALISTS OF NORTH TEXAS, PLLC, AND DR.
                 DEREK BURNEY, Appellants

                                       V.

                          DR. GLEN KING, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-12568

                                     ORDER

      Before the Court is court reporter Gina M. Udall’s May 17, 2021 request for

an extension of time to file the reporter’s record. We GRANT the motion and

ORDER the record be filed no later than June 16, 2021. Because this is an

accelerated appeal, we caution that further extension requests will not be granted

absent exigent circumstances.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE